The following order was thereupon passed,
Pee Cubiam.
The case herein having been settled • by *556agreement on the 26th day of May, 1892, and the same not having been filed in the clerk’s office of the Circuit Court within ten (10) days, as required by the 49th rule of the Circuit Court, all of which appears by the motion papers herein, and the facts presented in the affidavits submitted by appellants’ attorneys, asking to be relieved from the effect of said rule, not being suffieint for the granting of such relief in the judgment of this court, after hearing Messrs. Buist & Buist, attorneys for respondent, and Messrs. Boyd and Brown, attorneys for appellants, it is ordered, that the said appeal be declared abandoned, and the plaintiff be allowed to proceed as if no appeal had been taken.